PER CURIAM.
The conviction is for the unlawful sale of intoxicating liquor in a dry area; the penalty assessed is a fine of $200.00.
No notice of appeal appears in the record. In the absence thereof, this court is without jurisdiction to entertain the appeal. It is therefore dismissed.
On Motion To Reinstate The Appeal.
The appeal is now perfected, and the case will be considered on its merits.
The record on appeal contains no statement of facts or bills of exception. All proceedings appear to be regular and nothing is presented for review. The judgment is affirmed.